Exhibit Calorie Burning Celsius Expands Strategic Partnership with Former Rexall Sundown Chairman Carl DeSantis Celsius signs a $4 million share agreement and receives $1 million line of credit Delray Beach, FL—December 16, 2008: Celsius Holdings, Inc. (OTC BB: CSUH) announced it has fortified its strategic partnership with company builder Carl DeSantis,majority owner of CDS Ventures of South Florida, LLC (“CDS”), through CDS’s additional investment in and credit to the company. DeSantis, formerly Chairman of the Board of Directors of Rexall Sundown, Inc., a company he founded in 1976 and built into the world’s leading nutritional supplement supplier before he sold it for $1.8 billion to Royal Numico in 2000, has additionally provided $1 million in a revolving line of credit through another of his companies, CD Financial, LLC. The line of credit replaces and enhances two existing lines of credit currently with receivables and inventory lenders. The outstanding amount on the existing lines of credit was approximately $360,000. Jan Norelid, CFO of Celsius Holdings, Inc said, “The new revolver gives us additional financing with better terms. The interest and fees paid on the old lines of credit was approximately 24% per annum and now we will be paying Libor plus 3% or less than five percent.” On December 12, 2008 Celsius Holdings, Inc. entered into a securities purchase agreement (“SPA”) with CDS. Pursuant to the SPA, the company issued 2,000 Series B convertible preferred shares (“Preferred Shares”) for a cash payment of $2 million, as well as a warrant to purchase an additional 2,000 Preferred Shares, at $1,000 per Preferred Share. This brings the total investment in the company by Carl DeSantis affiliated companies to $4.75 million, extension of $1 million in credit and the right to purchase additional Series A and B Preferred Shares for up to $3 million. Pursuant to the SPA, the company entered into a registration rights agreement under which the company agreed to file a registration statement for the common stock issuable upon conversion of
